ORDER

PER CURIAM.
Defendant, David Hannah, appeals the judgment dismissing his pro se petition for declaratory judgment attacking his sentences for sodomy, section 666.060.1 RSMo Cum-Supp.1984; forcible rape, section 566.030.1 RSMo Cum.Supp.1984; felonious restraint, section 565.120 RSMo 1978; and three counts of armed criminal action, section 571.015 RSMo 1978. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been provided explaining the reason for our decision.